Citation Nr: 1738637	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to nonservice-connected pension, to include at the aid and attendance rate. 

2.  Entitlement to aid and attendance.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Board notes that from the record it appears that there might be some confusion as to the timing of the rating decision on appeal.  To clarify the issue, the Board observes that the RO denied the Veteran's June 2010 application for nonservice connected pension by way of a May 2011 rating decision.  See May 2011 Rating Decision Code Sheet (noting that Veteran's application should be administratively denied because his income exceeds guidelines); see also May 2011 Letter from RO to Veteran (explaining basis for denial of pension benefits).  Just a few days after the RO sent the May 2011 denial to the Veteran, the Veteran submitted an Improved Pension Eligibility Verification Report (Veteran with no Children) to the RO.  Consequently, the new evidence could be considered a notice of disagreement, and in any case, kept the Veteran's 2010 claim running because the decision did not become final.  See 38 CFR §3.156(b).  Consequently, the RO's January 2013 decision denying a claim for nonservice-connected pension and the resulting Statement of the Case (SOC) should all be considered part of the same appeal stream that began with the June 2010 application.  

Additionally, the Veteran has submitted multiple documents raising the issue of aid and attendance.  See September 2013 correspondence ("Not able to do daily activities as well, house cleaning is even difficult...[a]m I eligible for any home care?"; see also March 2014 Statement in Support of Claim (addressing various areas of daily life with which the Veteran needs help).  Accordingly, the issue of aid and attendance has been raised by the record but has not been adequately addressed by the RO.  For reasons explained in more detail in the Remand portion, the Board has jurisdiction to order development associated with the claim as it is inextricably intertwined with the matter presently before the Board.  

The Board notes that it has determined that no action from the Board is presently necessary as to other claims raised by the Veteran, such as those recently adjudicated by the RO by way of an August 2017 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks entitlement to a nonservice-connected pension.  There is no question in the case that the Veteran meets the qualifying service requirement, and the Board would like to express its appreciation for the Veteran's honorable, war-time service.  The issue regarding the pension stems from whether the Veteran has an income that exceeds the maximum income requirements.  Unfortunately, the Board does not presently have adequate information to be able to determine the Veteran's eligibility.  

Disability pension benefits will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  See 38 U.S.C.A. §§ 1502, 1503, 1521.  Additionally, Veterans who are not totally disabled may still receive a pension provided they are 65 years of age or older, and they meet the service requirements.  See 38 USCS 
§ 1513.  Special monthly pension benefits are payable to Veterans who need the regular aid and attendance of another person or by reason of being housebound.  38 U.S.C.A. § 1521 (d) and (e); 38 C.F.R. § 3.351 (a)(1).  A Veteran's need for aid and attendance raises the income ceiling used to determine qualification for pension benefits.  Consequently, if a Veteran is in need of aid and attendance, they may qualify for a pension with an income that may preclude them without the special rate.  

As previously discussed, the Veteran has raised the issue of his eligibility for aid and attendance.  Unfortunately, the Veteran's eligibility for aid and attendance has not yet been properly developed or adjudicated by the RO.  Consequently, the Board finds that the development related to aid and attendance is necessary in light of the Veteran's pending pension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).

In setting forth directives related aid and attendance, the Board notes that it has the authority to order development and adjudication of this claim because the resolution will directly impact the adjudication of the pension claim within Board's jurisdiction.  See 38 U.S.C.A. § 5103A (g) (Other assistance not precluded. Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.)  As such, the issue of aid and attendance is remanded for development and initial RO consideration alongside the readjudication of the pension claim.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with any necessary VCAA notice regarding a claim for aid and attendance and pension with aid and attendance and make any necessary steps to develop the claim for aid and attendance, this includes providing any necessary medical examinations.  

2.  Obtain updated VA medical records. 

3.  Inform the Veteran that he may submit statements from himself or a third party, including any private medical providers regarding his need for aid and attendance and any disabilities the Veteran suffers from.  If any private medical providers are identified by the Veteran, reasonable efforts should be made to secure releases form the Veteran for medical records and to associate these records with the Veteran's file.  

4.  Make reasonable efforts to develop information regarding the Veteran's income and expenses for the period on appeal as necessary for the aid and attendance claim.  Please note that the Veteran's marital status has changed several times while the claim has been pending.  See July 2015 VA 21-686c Declaration of Status of Dependents.  

5.  After completing the above development, readjudicate the claims.  Consider whether the Veteran's income makes him eligible for a pension or pension with aid and attendance for any years on appeal.  Please note that even without the additional information that should be developed based on the remand directives, current evidence raises a claim for aid and attendance and indicates changes with the Veteran's marital status during the period on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




